 



Exhibit 10.26
Award Agreement
This Award Agreement (the “Agreement”) is entered into as of
                    , 2007 (the “Grant Date”), by and between Sprint Nextel
Corporation, a Kansas corporation (together with its direct and indirect
subsidiaries, “Sprint”) and                     (the “Executive”), an employee
of Sprint for the grant of options and restricted stock units with respect to
Sprint’s common stock, Series 1, par value $2.00 per share (“Common Stock”).
In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

1.   Defined Terms Incorporated from 1997 Long-Term Stock Incentive Program

Capitalized terms used in this Award Agreement and not defined herein shall have
the meanings set forth in Sprint’s 1997 Long-Term Stock Incentive Program (the
“Program”).

2.   Grant of Stock Options

Sprint hereby grants to the Executive under the Program options to buy
                    shares of Common Stock at an exercise price of
$                    per share (the “Option”). The Option becomes exercisable at
a rate of 1/3rd of the total number of shares of Common Stock subject to
purchase on each of the first three anniversaries of the Grant Date and expires
on the 10th anniversary of the Grant Date. The Option is governed by the
Program, and this Agreement hereby incorporates the Standard Terms of Options
set forth in Section 6(g) of the Program except as provided in Section 4 below.

3.   Grant of Restricted Stock Units

Sprint hereby grants to Executive under the Program
                    restricted stock units (the “RSUs”). Each RSU represents the
unsecured right to require Sprint to deliver to Executive one share of Common
Stock. With respect to 100% of the RSUs, the “vesting date” and “initial
delivery date” is on the third anniversary of the Grant Date, subject to
paragraph 4.02 below. The RSUs are governed by, and this Agreement hereby
incorporates, the Standard Terms of Other Stock Unit Awards set forth in Section
9(c) of the Program except as provided in Section 4 below.

4.   Terms different from Standard Terms

4.01 Option vesting. The Option will vest as described in Section 2 above rather
than the standard term set forth in Section 6(g)(v) of the Program.
4.02 Performance adjustment. Subject to the discretion of the Human Capital and
Compensation Committee of Sprint’s Board of Directors, the number of RSUs in
Section 3 will be adjusted by multiplying that number by a payout percentage
(from 0% to 200%) based on achievement of financial objectives relating to
consolidated adjusted operating income before depreciation and amortization
(OIBDA) margin during 2009 (excluding certain business segments) and cumulative
free cash flow from operations during 2007 through 2009 (the “Performance
Adjustment”). The Performance Adjustment will be made as of the vesting date
after year end 2009. Cash dividends on the Common Stock, if any, underlying the
Executive’s vested RSUs will be paid to the Executive as soon as practicable
after completion of the Performance Adjustment. These cash dividends will be
calculated by first adjusting the RSUs by the Performance Adjustment and then
applying the dividend rate for each quarterly dividend for which the Executive
held the RSUs, as adjusted, on each dividend record date.
4.03 Deferral of delivery not permitted. The Executive will not have the ability
to defer delivery of the RSUs under the provisions of Section 9(c)(ii) of the
Program.

5.   Plan Information

The Executive hereby acknowledges having read the 1997 Long-Term Stock Incentive
Program Plan Information Statement dated March 2007. To the extent not
inconsistent with the provisions of this Agreement, the terms of such
information statement and the Program are hereby incorporated by this reference.
In Witness Whereof, Sprint has caused this Agreement to be executed by its duly
authorized officer and the Executive has executed the same as of the Grant Date.

             
 
      Sprint Nextel Corporation    
 
           
 
  By:        
 
     
 
Authorized Officer    
 
           
 
           
 
      “Executive”    

